917 F.2d 1313
286 U.S.App.D.C. 383
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.William L. BROCKENBOROUGH, Appellant.
No. 88-3079.
United States Court of Appeals, District of Columbia Circuit.
Nov. 13, 1990.

Before WALD, Chief Judge, HARRY T. EDWARDS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that appellant's convictions be affirmed.  Because appellant had an opportunity to present this particular claim of ineffective assistance of counsel in the district court but did not do so, he has waived his right to have that claim considered on appeal.   United States v. Debango, 780 F.2d 81, 86 (D.C.Cir.1986).   See also United States v. Cyrus, 890 F.2d 1245, 1247 (D.C.Cir.1989).  In any case, appellant has failed to overcome the presumption that counsel's actions were the result of "sound trial strategy."   Strickland v. Washington, 466 U.S. 668, 689 (1983).  Because the evidence against him was overwhelming, appellant has also failed to demonstrate that he was prejudiced by counsel's actions.   Id. at 687.  Consequently, appellant's ineffective assistance claim must be rejected on the merits.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.